                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                SOUTHEASTERN DIVISION

UNIVERSAL-UNISON A. KINGSTON,                     )
                                                  )
               Plaintiff,                         )
                                                  )
       v.                                         )           No. 1:18-cv-00230-PLC
                                                  )
UNKNOWN MCSPADIN, et al.,                         )
                                                  )
               Defendants.                        )

                                MEMORANDUM AND ORDER

       This matter is before the Court on review of plaintiff’s pro se complaint. The complaint is

defective because it has not been drafted on a Court-provided form. See E.D. Mo. L.R. 45 -

2.06(A) (“All actions brought by pro se plaintiffs or petitioners should be filed on Court-

provided forms…If an action is not filed on a Court-provided form, the Court…may order the

pro se plaintiff or petitioner to file the action on a Court-provided form”). Moreover, plaintiff has

neither paid the filing fee nor submitted a motion to proceed in forma pauperis along with a

financial affidavit. See 28 U.S.C. § 1915(a).

       Accordingly,

       IT IS HEREBY ORDERED that the Clerk of Court shall mail to plaintiff a copy of the

Court’s Prisoner Civil Rights Complaint form.

       IT IS FURTHER ORDERED that the Clerk of Court shall mail to plaintiff a copy of

the Court’s Motion to Proceed in Forma Pauperis - Prisoner Cases form.

       IT IS FURTHER ORDERED that plaintiff shall file an amended complaint on the

Court-provided form within twenty-one (21) days of the date of this Order. Plaintiff is advised
that his amended complaint will take the place of his original complaint and will be the only

pleading that this Court will review.

       IT IS FURTHER ORDERED that plaintiff shall either pay the $350 filing fee or submit

a motion to proceed in forma pauperis within twenty-one (21) days of the date of this Order.

       IT IS FURTHER ORDERED that if plaintiff fails to comply with this Order, the Court

will dismiss this action without prejudice. If the case is dismissed for non-compliance with this

Order, the dismissal will not constitute a “strike” under 28 U.S.C. § 1915(g).




                                                     PATRICIA L. COHEN
                                                     UNITED STATES MAGISTRATE JUDGE

Dated this 29th day of November, 2018




                                                2
